                Case 18-12076      Doc 57-1     Filed 03/19/19    Page 1 of 2




                     UNITED STATES BANKRUPCTY COURT
                       FOR THE DISTRICT OF MARYLAND
                                (Greenbelt Division)
_______________________________
                              )
In Re:                        )
                              )
MCKINLEY BELCHER              )
                              )       Case No: 18-12076
                              )       (Chapter 13)
            Debtor            )
______________________________)

                   ORDER GRANTING MOTION TO MODIFY PLAN
                        PURSUANT TO 11 U.S.C. §1329(a)(1)


              Upon consideration of the Motion to Modify Plan Pursuant To 11 U.S.C.

§1329(a)(1) (the “Motion”), and any response thereto, the Court finding cause shown to grant

the Motion, by the United States Bankruptcy Court for the District of Maryland, Greenbelt

Division, HEREBY

             ORDERED, that the Motion is GRANTED; and it is further

             ORDERED, that the Debtors filed Modified Plan is approved.

cc:

Jill L. Phillips, Esquire
The Phillips Law Offices, LLC
6301 Ivy Lane: Suite 700
                Case 18-12076         Doc 57-1       Filed 03/19/19   Page 2 of 2



Greenbelt, MD 20770

Office of the United States Trustee
6305 Ivy Lane; Suite 600
Greenbelt, Maryland 20770

Nancy Spencer Grigsby, Trustee
185 Admiral Cochrane Drive: Suite 240
Annapolis, MD 21401




                                         (End of Order)




                                                 2
